Citation Nr: 0503847	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 
2001 for the grant of a nonservice-connected disability 
pension.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bladder 
disability.

7.  Entitlement to service connection for a bowel disability.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service under honorable conditions 
from August 1973 to October 1975.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO granted 
entitlement to a nonservice-connected disability pension with 
an effective date of June 29, 2001.  The veteran appealed 
this effective date.  In addition, the RO denied service 
connection for a psychiatric disability to include post-
traumatic stress disorder (PTSD), a low back disability, 
bilateral hearing loss, tinnitus, a bladder disability, and a 
bowel disability.

Review of the record indicates that the veteran is claiming 
benefits on the basis of the disabilities of his children.  
See Statement from the veteran, received November 26, 2004.  
This matter is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




REMAND

The veteran submitted a letter from the SSA dated in November 
2001 that he had a pending claim before this agency for 
disability benefits.  A review of the claims file reveals 
that the SSA determination and the medical evidence reviewed 
in making this determination has not been requested or 
associated with the claims file.  The Court has ruled on the 
importance of VA obtaining SSA medical evidence when making 
disability determinations.  See Murincsak, supra.  As the 
evidence developed by SSA in this case is pertinent to the 
issues on appeal before VA, this case must be remanded so 
that this evidence can be obtained and incorporated into the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2). 

In March 2002, the veteran was scheduled for a series of VA 
compensation examinations in connection with the current 
claims on appeal.  Notification letters of the date and time 
of the scheduled examinations were sent to the veteran; 
however, he failed to report for these examinations.  The 
veteran informed VA in that he was unable to attend these 
examinations due to the serious illness of his daughter and 
requested that these examinations be rescheduled.  There is 
no evidence in the claims file that such examinations were 
rescheduled nor is there any evidence that such examinations 
were completed.  

A review of the service medical records corroborates that the 
veteran was involved in accidents and altercations during 
military service that resulted in injuries to his back and 
head.  On an occasion in January 1974, he was beaten to the 
point of being unconscious.  The veteran contended that these 
injuries have led to the disabilities on appeal.  A review of 
his separation examination implies that this examination was 
rather cursory, as findings regarding sight and hearing 
acuity were not reported.  Based on this evidence, the Board 
finds that a thorough compensation examination to determine 
the etiology of the veteran's current disabilities is 
warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Myers v. Brown, 5 Vet. App. 3, 4-5 
(1993); Duenas v. Principi, No. 03-1251 (U.S. Vet. App. Dec. 
15, 2004) (When there is evidence of a medical disorder or 
injury during military service, VA's duty to assist requires 
that a medical examination and opinion be obtained that 
discusses the relationship between the veteran's in-service 
and current conditions.); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (VA adjudicators cannot base their decisions 
on their own unsubstantiated medical opinions.)  On remand, 
the veteran should be afforded the appropriate VA 
examinations in order to determine whether any medical nexus 
exists between his current disabilities and his in-service 
complaints.   As the veteran has substantiated his daughter's 
serious chronic disabilities with the submission of medical 
reports in November 2004, the Board concludes that the 
veteran has shown good cause for his failure to report for 
examination in March 2002.  See 38 C.F.R. § 3.655(a).  Under 
the circumstances, the veteran should be afforded another 
opportunity for VA examination on remand.

The veteran has alleged that his current psychiatric 
disability is the result of personal assaults he suffered 
during his incarceration during military service.  His 
service personnel records indicate that he was arrested by 
police in Greece in August 1974 and was held in a U. S. 
facility until the time of his Greek trial in January 1975.  
He was convicted of the crime and released for incarceration 
in a Greek prison from January to September 1975, when he was 
released to U. S. authorities.  By letter issued in March 
2002, the veteran was requested by the RO to provide specific 
information regarding his imprisonment.  However, he failed 
to indicate whether his personal assault occurred during U. 
S. military incarceration, Greek incarceration, or both.  

A review of the RO's request of March 2002 reveals that this 
notification was inadequate under the provisions of 38 C.F.R. 
§ 3.304(f)(3) for developing evidence related to a claimed 
in-service personal assault.  Specifically, the request of 
March 2002 failed to inform the veteran of the non-military 
evidence that could be used to corroborate a personal 
assault.  On remand, the appropriate notification should be 
sent to the veteran.

Finally, the veteran identified ongoing treatment at his 
local VA Medical Centers (VAMC).  He has also given a history 
of receiving psychiatric treatment by VA in Missouri and of 
magnetic resonance imaging (MRI) of his spine in New Orleans.  
Records of this treatment must be requested and associated 
with the claims file.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Issue the veteran the appropriate 
notification and request for stressor 
information regarding his claimed personal 
assaults.  This notification should be in 
compliance with the provisions of 38 C.F.R. 
§ 3.304(f)(3) and include a description of 
the type of service and non-service evidence 
that could be used to corroborate a personal 
assault.  A copy of this notification must be 
associated with the claims folder.  All 
responses or evidence received should be 
associated with the claims file.

2.  The AMC should contact the 
appropriate office of the SSA and request 
copies of any determination made 
regarding the veteran's claim for 
disability benefits filed in August 2001 
and all medical evidence reviewed in 
making this determination.  If the SSA 
cannot locate such records, they should 
be requested to provide an affirmative 
response that these records are 
unavailable and no further search for 
these records was being conducted.  All 
responses and evidence provided should be 
associated with the claims file.

3.  Contact the VA Medical Center in West 
Los Angeles, California (Sepulveda 
Division) and request copies of the 
veteran's inpatient and outpatient 
treatment dated from March 2002 to the 
present time.  Also, make arrangements to 
obtain any psychiatric treatment records 
by VA in Missouri and any MRI (private or 
VA) of his spine in New Orleans.  These 
records should be incorporated into the 
veteran's claim file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
determination on whether any alleged in-
service stressors are corroborated by the 
evidence of record.  If the veteran has 
provided sufficient evidence to attempt 
verification, such verification should be 
requested.  Thereafter, make a written 
report for the record on the 
determination of whether any in-service 
stressors have been corroborated and 
provide the psychiatric examiner 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.  In this regard, the 
veteran's service medical and personal 
records must be reviewed and a 
determination made on whether they 
corroborate any claimed stressors.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current psychiatric 
disability to include PTSD.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service, some of which have been 
corroborated by the service medical 
records:  1) an altercation in January 
1974 in which he received head trauma and 
lost consciousness; and, 2) an 
altercation in April 1974 in which he 
received a back injury and a stab wound 
from a fork.  Accompanying these 
instructions should be a determination by 
the AMC if the record has verified any 
additional stressors.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the Board and AMC as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

If PTSD is not diagnosed, the examiner 
should determine whether it is at least 
as likely as not that any current 
psychiatric disability was incurred in, 
or the result of, his active military 
service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

6.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a hearing 
examination to determine the existence 
and etiology of any bilateral hearing 
loss and/or tinnitus.  Send the claims 
folder to the examiners for review.  
Please provide the examiners with the 
following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that he developed 
bilateral hearing loss and/or tinnitus 
during his military service as a result 
of head traumas he sustained during such 
service.  After a review of the medical 
evidence in the claims file, the examiner 
should answer the following questions:

Does the veteran currently suffer 
with bilateral hearing loss and/or 
tinnitus?  If so, is it at least as 
likely as not that any current 
hearing loss or tinnitus had its 
onset during active military 
service?  Is any current hearing 
loss or tinnitus in any way related 
to his period of active military 
service?  Please provide a rational 
for your opinion(s).

7.  The VBA AMC should request a VA 
orthopedic/neurologic examination to 
provide an opinion on the etiology of the 
veteran's low back, bladder, and bowel 
disabilities.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that he developed 
a low back disability and bladder/bowel 
dysfunction during his military service 
as a result of back traumas he sustained 
during such service.  After a review of 
the medical evidence in the claims file, 
the examiner should answer the following 
questions:

Does the veteran currently suffer 
with a low back, bladder, and/or 
bowel disabilities?  Please provide 
the appropriate diagnoses.  If so, 
is it at least as likely as not that 
any current low back, bladder, 
and/or bowel disability had its 
onset during active military 
service?  Is any current low back, 
bladder, or bowel disability in any 
way related to his period of active 
military service?  Please provide a 
rational for your opinion(s).

8.  If the veteran fails to report for 
any of his compensation examinations, 
then documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

9.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the AMC should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
AMC should implement corrective 
procedures.  

10.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
_____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).\



